Exhibit 10.35
EXECUTION COPY
AMENDMENT TO THE DISTRIBUTION AGREEMENT
This Amendment (this “Amendment”) is made and entered into as of October 13,
2009, by and among Agrium U.S., a Colorado corporation (“Agrium U.S.”) and a
wholly-owned subsidiary of Agrium Inc., a corporation governed by the Canada
Business Corporation Act (“Agrium Inc.”), Rentech Development Corporation, a
Colorado corporation (“Rentech”) and Rentech Energy Midwest Corporation, a
Delaware corporation (“REMC”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Distribution Agreement (as
defined below).
RECITALS
WHEREAS, Agrium U.S. has, directly or indirectly, as a successor-in-interest,
certain of the rights, title and interest in, to and under that certain
Distribution Agreement, dated as of April 26, 2006, by and among Agrium U.S. (as
successor to Royster-Clark Resources LLC, a Delaware limited company), and
Rentech, as amended from time to time (the “Distribution Agreement”);
WHEREAS, concurrently with the execution of this Amendment, Rentech wishes to
assign, convey or otherwise transfer all of its rights, title and interest under
the Distribution Agreement to REMC in accordance with Section 8.2 of the
Distribution Agreement;
WHEREAS, Agrium Inc. is currently undergoing discussions with the Federal Trade
Commission (the “FTC”) and the Canadian Bureau of Competition in connection with
Agrium Inc.’s unsolicited proposal to acquire of CF Industries Holdings, Inc.
(“CF”);
WHEREAS, in connection with Agrium Inc.’s proposed acquisition of CF, Agrium
U.S. wishes and agrees to amend the Distribution Agreement as contemplated by
the terms and subject to the conditions of this Amendment; and
WHEREAS, each of Rentech and REMC wishes and agrees to amend the Distribution
Agreement as contemplated by the terms and subject to the conditions of this
Amendment.
AGREEMENT
NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, each of
Agrium U.S., Rentech and REMC hereby agrees as follows:
1. Termination of Article I and Article II of the Distribution Agreement.
Notwithstanding anything contained in the Distribution Agreement to the contrary
and upon the terms and subject to the conditions of this Amendment (but subject
to Section 2 below), concurrently with the closing of Agrium Inc.’s proposed
acquisition

 

 



--------------------------------------------------------------------------------



 



of CF, which closing shall be deemed to have occurred concurrently with Agrium
Inc.’s acquisition of a majority of the issued and outstanding shares of common
stock of CF (on a fully diluted basis), whether by a merger or an exchange offer
(the “Closing”) (such time is referred to herein as the “Effective Time”), each
of Agrium U.S.’s, Rentech’s and REMC’s rights (including distribution and
marketing rights), obligations and interests in, to and under Article I
(Appointment and Terms of Distribution) and Article II (Purchase Orders, Price,
Payment and Delivery Terms) of the Distribution Agreement shall be terminated.
2. Payment Survival.
Notwithstanding Section 1 above:
a. Agrium U.S.’s, Rentech’s and REMC’s rights, obligations and interests in, to
and under Article I and Article II of the Distribution Agreement with respect to
any and all outstanding amounts payable or receivable (including, without
limitation, any Applicable Commission or assumption of credit risk), as
applicable, as of immediately prior to the Effective Time, shall survive the
termination contemplated by this Amendment and shall continue to be in full
force and effect until such outstanding amounts are paid in full by the
applicable party herein.
b. It is hereby acknowledged and agreed that (i) in the event the Effective Time
occurs on any date other than April 25, 2010 (or April 25, 2011, as applicable),
the maximum amount of the Applicable Commission to be paid pursuant to
Section 2.3 of the Distribution Agreement (i.e., $5,000,000 with respect to any
twelve month period commencing on April 26 of a year and ending on April 25 of
the next succeeding year) shall be pro rated to reflect the fact that the
termination of the provisions of Article I and Article II of the Distribution
Agreement pursuant to this Amendment occurred on a date that is other than
April 25, 2010 (or April 25, 2011, as applicable), (ii) to the extent
applicable, the parties agree to reconcile between the actual amount of
Applicable Commission already paid during, or to be paid with respect to, the
period starting on April 26, 2009 (or April 26, 2010, respectively) and ending
at the Effective Time and the adjusted amount of the Applicable Commission (as
adjusted pursuant to clause (i) above) (i.e., Agrium U.S. shall refund to REMC
any amount of the Applicable Commission paid during, or to be paid with respect
to, such period which were in excess of the adjusted maximum amount of the
Applicable Commission (as adjusted pursuant to clause (i) above)), and (iii) any
outstanding amounts payable or receivable under Article I and Article II of the
Distribution Agreement (including with respect to the Applicable Commission, as
adjusted, as contemplated by clauses (i) and (ii) above) shall be paid in
accordance with the terms and conditions of the Distribution Agreement.
c. Agrium U.S.’s, Rentech’s and REMC’s rights (including distribution and
marketing rights), obligations and interests in, to and under Article I and
Article II of the Distribution Agreement with respect to any and all purchase
orders

 

2



--------------------------------------------------------------------------------



 



governing any Facility Products which are outstanding immediately prior to the
Effective Time shall survive the termination contemplated by this Amendment and
shall continue to be in full force and effect until such purchase orders are
fully satisfied in accordance with their terms and conditions.
3. Use of Ammonia and UAN railcars by REMC.
a. During the period between the Effective Time and December 31, 2010, Agrium
U.S. (i) shall maintain ten (10) ammonia railcars and ten (10) UAN railcars and
(ii) shall make such railcars available for use by REMC, at REMC’s option (which
option must be exercised within ten (10) business days after the Effective
Time), in the Facility, in each case, subject to the terms and conditions of the
applicable lease agreement(s) governing such railcars between Agrium U.S. and
the applicable leasing company. REMC hereby acknowledges and agrees to operate
and maintain such railcars in accordance with the terms and conditions of the
applicable lease agreement(s) governing such railcars between Agrium U.S. and
the applicable leasing company. Subject to the terms and conditions of the
applicable lease agreement(s), Agrium U.S. shall provide REMC with a copy of the
applicable lease agreement(s) not later than ten (10) business days following
the date hereof.
b. During the period between January 1, 2011 and December 31, 2015, Agrium U.S.
shall maintain ten (10) ammonia railcars and REMC may, at REMC’s option (which
option must be exercised not later than December 15, 2010), for the entire
duration of such period, sublease such ten (10) ammonia railcars from Agrium
U.S., in each case, subject to the terms and conditions contained in the
applicable lease agreement(s) governing such railcars between Agrium U.S. and
the applicable leasing company. The terms and conditions of such sublease
agreement(s) between Agrium U.S. and REMC (including the consideration to be
paid in connection with REMC’s sublease of such ten (10) ammonia railcars) shall
be on a fully-net basis (so that all the costs and expenses incurred by Agrium
U.S. in connection with the applicable lease agreement(s) with the applicable
leasing company shall be paid in full by REMC) and shall reflect the same terms
and conditions contained in the underlying lease agreement(s) between Agrium
U.S. and the applicable leasing company, as applicable. To the extent different
than the lease agreement(s) previously provided to REMC in accordance with
Section 3(a) above, and subject to the terms and conditions of the applicable
lease agreement(s), Agrium U.S. shall provide REMC with a copy of the applicable
lease agreement(s) not later than December 1, 2010.
c. Subject to applicable law, Agrium U.S. shall use its commercially reasonable
efforts to take all actions (reasonably within Agrium U.S.’s control) which may
be necessary to provide REMC with the full benefit of such applicable lease
agreement(s) referred to in Section 3(a) and Section 3(b) above, as applicable
(including, to the extent requested by REMC, extending the term thereof until
December 31, 2010 and December 31, 2015, as applicable) as they relate to such
railcars.

 

3



--------------------------------------------------------------------------------



 



d. Upon REMC’s exercise of its option pursuant to Section 3(a) and/or Section
3(b) above, as applicable, and subject to the terms and conditions of the
applicable lease agreement(s) governing such railcars between Agrium U.S. and
the applicable leasing company, Agrium U.S. shall permit REMC to exclusively
direct and manage all operations, administrative matters, contract management
(including amendments), negotiations, claims, bankruptcy or other proceedings
involving such lease agreement(s) as they relate to the railcars utilized by
REMC. Agrium U.S. shall promptly pay REMC any amounts received in connection
with any such lease agreement(s) referred to in Section 3(a) and Section 3(b)
above, as applicable, as they relate to such railcars being utilized by REMC
during the option periods contemplated under Section 3(a) and Section 3(b)
above, as applicable. Agrium U.S. shall also, at Agrium U.S.’s expense:
(i) comply with any reasonable lawful instruction provided by REMC in respect of
the applicable lease agreement(s) as they relate to the railcars utilized by
REMC; (ii) refrain from incurring any costs under such lease agreement(s) which
were not scheduled to be paid pursuant to the applicable lease agreement(s); and
(iii) provide any relevant information, as reasonably requested by REMC, in
connection with any such lease agreements(s) as they relate to the railcars
being utilized by REMC. Agrium U.S. further agrees to not amend, modify,
terminate, extend or grant any waivers under any applicable lease agreement as
they relate to the railcars being utilized by REMC without REMC’s prior written
consent (which consent may not be unreasonably withheld, delayed or
conditioned).
e. To the extent REMC exercises the option referred to in Section 3(a) and/or
Section 3(b) above, REMC shall indemnify Agrium U.S. and its affiliates for, and
hold Agrium U.S. and its affiliates harmless from, all Losses arising out of,
resulting from or otherwise in respect of REMC’s use and maintenance of any of
the railcars referred to in Section 3(a) and/or Section 3(b) above, as
applicable, and shall reimburse such persons from and against and with respect
to all Losses resulting or arising thereunder. REMC shall not be required to
indemnify Agrium U.S. and its affiliates for Losses to the extent arising out
of, or resulting from, Agrium U.S. or any its affiliates’ intentional acts,
omissions or negligence or non-compliance with this Section 3. “Losses” shall
mean any and all losses, injuries, damages, deficiencies, claims, liabilities,
costs (including reasonable legal and other costs), penalties, interest,
expenses and obligations; provided, however, that Losses shall not include
punitive, exemplary, remote or speculative damages, except to the extend paid by
Agrium U.S. or its affiliates to a third party.
4. Extension of the Storage Term pursuant to Article III of the Distribution
Agreement.
a. Notwithstanding anything contained in the Distribution Agreement to the
contrary and upon the terms and subject to the conditions of this Amendment,
concurrently with the Closing, Article III (Terminal Services) of the
Distribution Agreement shall be amended such that Agrium U.S. shall grant REMC
an option to extend the Storage Term of the Terminal Services in the NIOTA
Facility for an

 

4



--------------------------------------------------------------------------------



 



additional five (5) year period starting on July 1, 2016 and ending on June 30,
2021, which extended Storage Term shall continue to be subject to the terms and
conditions currently in effect under the Distribution Agreement.
b. REMC shall have the right to exercise such option contemplated by Section
4(a) of this Amendment upon a written notice to Agrium U.S., which written
notice shall be delivered to Agrium U.S. no later then the end of business day
on March 31, 2016.
c. Except as provided in this Section 4 and Section 9, the provisions of
Article III shall remain unchanged during such additional five (5) year period.
5. Transitional Services. During the period between the Effective Time and six
(6) months thereafter, at no cost to REMC, Agrium U.S. shall provide REMC with
transitional marketing (including the provision of detailed customer lists,
customer contact information and customer account history), customer service and
related IT support, in each case, only with respect to the marketing and sale of
Products from the Facility and the storage of the same (the “Transitional
Services”). Agrium U.S. shall provide the Transitional Services in a manner
consistent with Agrium U.S.’s internal practices prior to the Closing and
otherwise in a manner intended to facilitate the transfer of responsibility over
the marketing of Product produced at the Facility from Agrium U.S. to REMC as
contemplated hereby. Nothing in this Section 5 shall require Agrium U.S. to
perform, or cause any third party to perform, such Transitional Services in a
manner that would constitute a violation of any law. REMC shall indemnify Agrium
U.S. and its affiliates for, and hold Agrium U.S. and its affiliates harmless
from, all Losses arising out of, resulting from or otherwise in respect of
negligent actions or willful misconduct by REMC or its subsidiaries, agents,
employees or affiliates with respect to the receipt of the Transitional Services
or that otherwise damage Agrium U.S.’s property, facilities, equipment or other
infrastructure used in the provision of such Transitional Services.
6. Additional Terminal Services.
a. If the Effective Time occurs on or before June 30, 2010, then during the
period between July 1, 2010 and June 30, 2015, Agrium U.S. shall provide REMC
with additional 7,500 tons of ammonia storage capacity per year at one of the
following facilities (as determined by Agrium U.S.): (i) CF’s facility located
in Albany, Illinois, which facility is to be acquired at the Closing, or
(ii) CF’s facility located in Kingston Mines, Illinois, which facility is to be
acquired at the Closing (the facility selected, the “Additional Storage
Facility”).
b. If the Effective Time occurs after June 30, 2010, then during the period
between July 1, 2011 and June 30, 2016, Agrium U.S. shall provide REMC with
additional 7,500 tons of ammonia storage capacity per year at the Additional
Storage Facility. In addition, Agrium U.S. and REMC may mutually agree upon an

 

5



--------------------------------------------------------------------------------



 



arrangement for Agrium U.S. to provide REMC with additional 7,500 tons of
ammonia storage capacity at the Additional Storage Facility during the period
between the Effective Time and June 30, 2011.
c. Agrium U.S. shall also grant REMC an option to extend the use of the
Additional Storage Facility (as contemplated by Section 6(a) or Section 6(b)
above, as applicable) for an additional four (4) year period: (i) starting on
July 1, 2015 and ending on June 30, 2019 in the event the Additional Storage
Facility is utilized pursuant to Section 6(a) and (ii) starting on July 1, 2016
and ending on June 30, 2020 in the event the Additional Storage Facility is
utilized pursuant to Section 6(b).
d. Except as provided in this Amendment, the terms and conditions of the
terminal services to be provided by Agrium U.S. with respect to the Additional
Storage Facility shall reflect the same terms and conditions currently in effect
under Article III of the Distribution Agreement with respect to the NIOTA
Facility, as applicable; provided, however, that such terms and conditions shall
be adjusted pro rata to reflect 7,500 tons of ammonia storage capacity per year
to be used in the Additional Storage Facility relative to the storage capacity
per year as currently in effect under the Distribution Agreement with respect to
the NIOTA Facility. For the avoidance of doubt, except as otherwise expressly
provided herein, with respect to storage at the Additional Storage Facility
(including level of service, freight costs, failure to receive ammonia, risk of
loss and access), all references to “NIOTA Facility” in Article III of the
Distribution Agreement (e.g., Section 3.5, 3.6, 3.7, 3.8 and 3.9 of the
Distribution Agreement) shall be deemed to refer to the Additional Storage
Facility.
e. Notwithstanding anything in this Section 6 to the contrary, the terminal
services fees with respect to the Additional Storage Facility to be paid by REMC
to Agrium U.S. shall be equal to (i) the direct on-site, full operating costs
(whether fixed and/or variable) per tonne charged at the NIOTA facility
(assuming the entire NIOTA facility is being utilized and determined in a manner
consistent with the methodologies set forth in the Distribution Agreement, as
amended hereby) multiplied by the number of tonnes utilized by REMC at the
Additional Storage Facility plus (ii) a $12,500 per month fixed fee.
7. Future Agreements with respect to Ammonia Barges. To the extent REMC, during
any period which is outside of the ammonia application season, determines that
it needs to transport ammonia products from the Facility to either the NIOTA
Facility or the Additional Storage Facility, Agrium U.S. agrees to enter into
negotiations with REMC, in good faith, seeking to reach agreements (containing
commercially reasonable terms and conditions) with respect to the usage by REMC
of Agrium U.S.’s available and unused, if existing, ammonia barges capacity.
8. Consideration. If the Effective Time occurs and in addition to any payment by
REMC or any of its affiliates to Agrium U.S. or any of its affiliates pursuant
to the terms of the Distribution Agreement, as amended herein, as a
consideration for the

 

6



--------------------------------------------------------------------------------



 



amendments, terminations, transactions and services contemplated by this
Amendment, REMC agrees to pay Agrium U.S. (a) in the event the Effective Time
occurs prior to October 1, 2010, an amount equal to U.S.$2,000,000 on each of
January 1, 2011, 2012, 2013 and 2014 (such that the total consideration to be
paid shall equal U.S.$8,000,000), or (b) in the event the Effective Time occurs
on or after October 1, 2010, an amount equal to U.S.$2,000,000 on each of
January 1, 2012, 2013 and 2014 (such that the total consideration to be paid
shall equal U.S.$6,000,000).
9. Assignment of the Distribution Agreement to REMC. Notwithstanding anything in
Section 11 of this Amendment to the contrary, concurrently with the execution of
this Amendment, Rentech is hereby assigning, conveying or otherwise transferring
its rights, title and interest under the Distribution Agreement to REMC in
accordance with Section 8.2 of the Distribution Agreement. Notwithstanding
anything herein to the contrary, Agrium U.S. consents to and acknowledges this
assignment and the parties hereby agree that this Section 9 shall survive any
termination of this Amendment.
10. Definition of the term “Pro Rata Share” in the Distribution Agreement.
a. Notwithstanding anything in this Amendment to the contrary, Agrium U.S.,
Rentech and REMC hereby agree that the definition of the term “Pro Rata Share”
in Article III of the Distribution Agreement shall be amended to add the
following phrase at the end of the definition thereof: “; provided, however,
that the Pro Rata Share shall not exceed a fraction, expressed as a percentage,
the numerator of which shall be equal to the Current Limit and the denominator
of which shall be equal to the Maximum SQ.”
b. Notwithstanding anything in Section 11 below to the contrary, the amendment
of the term “Pro Rata Share” as contemplated in Section 10(a) above shall become
effective concurrently with the execution of this Amendment.
c. Notwithstanding anything in this Amendment to the contrary, Agrium U.S.,
Rentech and REMC hereby agree that this Section 10 shall survive any termination
of this Amendment.
11. Conditions to Effectiveness of this Amendment. Except with respect to
Section 9 and Section 10, which shall become effective immediately as of the
date hereof, the consummation of the transactions contemplated by this Amendment
and the occurrence of the Effective Time shall be conditioned on (i) the
approval of this Amendment by the FTC in connection with Agrium Inc.’s proposed
acquisition of CF (the “FTC Approval”) and (ii) the occurrence of the Closing.
Agrium U.S. hereby agrees to provide Rentech and REMC with (a) a notice of the
receipt of the FTC Approval by Agrium Inc., which notice shall be provided to
Rentech and REMC within three (3) business days following the receipt of such
FTC Approval, (b) a notice of the anticipated date on which the Effective Time
is expected to occur, which notice shall be provided to

 

7



--------------------------------------------------------------------------------



 



Rentech and REMC reasonably in advance of such date and (c) a written notice of
the occurrence of the Closing, which notice shall be provide to Rentech and REMC
within three (3) business days after the Closing.
12. Further Assurances.
a. Each of the parties hereto shall use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to effect the transactions contemplated by
this Amendment.
b. Immediately following the execution of this Amendment, each of Rentech and
REMC shall use commercially reasonable efforts to work expeditiously and
cooperatively with Agrium Inc. and the FTC to obtain the FTC Approval, including
provision of information, documents, and materials to the FTC as requested by
same.
c. Notwithstanding anything in Section 12(b) above to the contrary, under no
circumstances shall Rentech or REMC be obligated to provide any non-public
information, documents, or materials to Agrium U.S., the FTC or any other person
without the prior consent of Rentech or REMC (which consent shall not be
unreasonably withheld, delayed or conditioned) and if such provision would
otherwise violate any applicable securities laws.
13. Termination. This Amendment shall be terminated (i) by a mutual written
consent of all of the parties hereto, (ii) at Agrium U.S.’s option, on or after
October 31, 2009, if the FTC Approval shall not have been obtained by such date,
or (iii) at REMC’s option, on or after April 25, 2011, if the Effective Time
shall not have occurred by such date. Section 9 (Assignment of the Distribution
Agreement to REMC), Section 10 (Definition of the term “Pro Rata Share” in the
Distribution Agreement) and Section 17 (Expenses) shall survive any termination
of this Amendment.
14. Assignment of Storage Facilities. Notwithstanding anything contained in the
Distribution Agreement to the contrary, at any time following the Effective
Time, Agrium U.S. shall have the right to assign, sell, convey or otherwise
transfer (“Transfer”) all of its rights, title, benefit and interest in the
NIOTA Facility and the Additional Storage Facility together with its rights and
obligations under the Distribution Agreement and this Amendment with respect to
the NIOTA Facility and the Additional Storage Facility, as applicable, to any
third party; provided, however, that such Transfer (other than a Transfer to
(i) one or more of Agrium U.S.’s affiliates, which Transfer shall include the
Transfer of all of Agrium U.S.’s rights and obligations under the Distribution
Agreement, as amended pursuant to the terms of this Amendment, or (ii) any of
Agrium U.S.’s or its affiliates’ senior lenders as collateral to secure the
performance of their respective obligations to such senior lender, as
applicable, which Transfer referred to in clauses (i) and (ii) shall not require
the consent of REMC) shall be subject to the prior written consent of REMC,
which consent shall not be unreasonably

 

8



--------------------------------------------------------------------------------



 



withheld, conditioned or delayed. No such Transfer shall be effective unless and
until REMC receives (A) notice of the same and (B) confirmation from the
transferee of its agreement to be bound by the terms of the Distribution
Agreement.
15. Confidentiality.
a. Each party agrees to keep confidential, and not to disclose or allow
disclosure by any of its representatives to others of any portion of, the terms
of this Amendment (including, its existence), except to its representatives on a
need to know basis after they have agreed to be bound by the terms of this
Section 15.
b. Notwithstanding the foregoing, in the event either party is advised by
counsel that such party is required by law (including in any filings made by
such party with (i) the Securities and Exchange Commission, (ii) a Canadian
securities regulatory authority or (iii) any national securities exchange) to
make any public disclosure of any of the terms of this Amendment (including, its
existence), such party may make such public disclosure. Notwithstanding anything
to the contrary contained in this Amendment or the Distribution Agreement,
Agrium U.S. and its affiliates (including Agrium Inc.) and their respective
representatives may disclose to the Canadian Competition Bureau and the FTC the
terms of this Amendment (including, its existence).
c. The agreement by Rentech and REMC to provide information to the FTC and the
consent to disclosures by Agrium U.S. and Agrium Inc. to the FTC are based upon
the understanding by Rentech and REMC that the FTC is generally bound by statute
and/or regulations to prevent public disclosure of such information to the
extent it is confidential.
16. Effect on the Distribution Agreement. Except as explicitly set forth in this
Amendment, all the terms and conditions of the Distribution Agreement shall
survive the Effective Time and shall continue to be in full force and effect
thereafter. Except as explicitly set forth in this Amendment, in the event this
Amendment is terminated in accordance with its terms, upon such termination, the
Distribution Agreement, including all such terms and conditions contemplated to
be amended by this Amendment, shall continue to be in full force and effect as
if this Amendment had never been entered into. Except as explicitly set forth in
this Amendment, from and after the Effective Time and until this Amendment is
terminated in accordance with its terms and conditions, in the event of a
conflict between the terms and conditions of this Amendment and the terms and
conditions of the Distribution Agreement, the terms and conditions of this
Amendment shall constitute the agreement between the parties herein and shall
supersede the agreements contained in the Distribution Agreement.
17. Expenses. Whether or not the transactions contemplated by this Amendment are
consummated, all costs and expenses incurred in connection with the transactions
contemplated by this Amendment and this Amendment will be paid by the party
incurring or required to incur such expenses.

 

9



--------------------------------------------------------------------------------



 



18. Notices. All notices, requests, demands and other communications made
hereunder shall be in wiring and shall be deemed duly given on the date of
receipt if personally delivered (or sent by facsimile) or five days after
mailing if sent by mail, postage prepaid, to the addresses set forth below or to
such other address or person as either party may designate by notice to the
other parties hereunder:

         
 
  If to Agrium U.S., to:   Agrium U.S.
 
      c/o 13131 Lake Fraser Drive S.E.
 
      Calgary, Alberta
 
      Canada T2J 7E8
 
      Fax: (403) 225-7610
 
      Attention: Joni R. Paulus.
 
       
 
  If to Rentech, to:   Rentech Development Corporation
 
      10877 Wilshire Blvd., Suite 710
 
      Los Angeles, CA 90024
 
      Fax: (310) 208-7165
 
      Attention: Dan Cohrs
 
       
 
  If to REMC, to:   Rentech Energy Midwest Corporation
 
      16675 Highway 20 West
 
      East Dubuque, IL 61025
 
      Fax: (815) 747-3110
 
      Attention: John Ambrose

19. Power and Authority. Rentech and REMC, jointly and severally, represent and
warrant that (a) each has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and (b) this Amendment
constitutes the legal, valid and binding obligation of such party, enforceable
in accordance with its terms. Agrium U.S. represents and warrants that (a) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and (b) this Amendment constitutes the legal, valid and
binding obligation of Agrium U.S., enforceable in accordance with its terms.
20. Governing Law; Consent to Jurisdiction. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflict of law principles of such State. To the fullest extent
permitted by applicable law, each of the parties herein hereby unconditionally
and irrevocable waives any claim to assert that the law of any other
jurisdiction governs this Amendment. Each of the parties herein agrees and
consents to be subject to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and in the absence of such
Federal jurisdiction, the parties herein consent to be subject to the exclusive
jurisdiction of a court of The State of New York located in such district and
hereby waive the right to assert the lack of personal or subject matter
jurisdiction or improper venue in connection with any such suit, action or other
proceeding. In

 

10



--------------------------------------------------------------------------------



 



furtherance of the foregoing, each of the parties herein (i) waives the defense
of inconvenient forum, (ii) agrees not to commence any suit, action or other
proceeding arising out of this Amendment or any of the transactions contemplated
hereby other in any such court, and (iii) agrees that a final judgment in any
such suit, action or other proceeding shall be conclusive and may be enforced in
other jurisdictions by suit or judgment or in any other manner provided by law.
21. WAIVER OF JURY TRAIL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY SUIT OR ACTION ARISING OUT OF THIS AMENDMENT. EACH PARTY HEREBY
CERTIFIES THAT NONE OF THE OTHER PARTIES, ITS SENIOR MANAGEMENT OR ITS
REPRESENTATIVES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD
NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL. FURTHER, EACH PARTY
ACKNOWLEDGES THAT THE OTHER PARTIES RELIED ON THIS WAIVER OF RIGHT TO JURY TRIAL
AS A MATERIAL INDUCEMENT TO SUCH PARTY TO ENTER INTO THIS AMENDMENT.
22. Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile), all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

            AGRIUM U.S., INC.
      By:   /s/ Bruce Waterman         Name:   Bruce Waterman        Title:  
SVP, Finance and CFO        By:   /s/ Kevin Helash         Name:   Kevin Helash 
      Title:   VP, Marketing & Distribution        RENTECH DEVELOPMENT
CORPORATION
      By:   /s/ Dan Cohrs         Name:   Dan Cohrs        Title:   CFO       
RENTECH ENERGY MIDWEST CORPORATION
      By:   /s/ John Ambrose         Name:   John Ambrose        Title:  
President   

 

12